PER CURIAM
This action was filed seeking to set aside an order of the Interstate Commerce Commission, and a three-judge court upheld the Commission and dismissed the complaint. Leitchfield Manufacturing Company v. United States, D. C., 312 F.Supp. 430 (1970). On appeal the Supreme Court remanded “for redetermination upon the basis of the record of the Interstate Commerce Commission proceedings” (398 U.S. 280, 90 S.Ct. 1729, 26 L.Ed.2d 232). The reason for the remand was that the administrative record was not filed in the District Court and the case was decided without it being a part of the record. The administrative record has now been filed.
The material facts of this controversy are set forth in the per curiam opinion of the three-judge court that decided the case, and at the time of the decision, there was no reason to assume from the briefs of the parties that any dispute existed between the parties as to any material fact or that there was any other reason requiring reference to the administrative record.
Consideration now having been given to the administrative record, we find it fully supports all the material facts set forth in the opinion of the three-judge District Court and relied upon in reaching its decision. Moreover, the supplemental brief filed by the plaintiffs following the remand of this action admits that there is no issue as to any material fact.
Under these circumstances and based on the findings of fact and conclusions of law contained in the opinion of the three-judge District Court dated January 16, 1970, an appropriate order again dismissing plaintiffs’ complaint will be entered.